DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 05/13/2022 have been accepted by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-5 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Joo et al(US20070008802).
	Regarding claim 1, Joo discloses an apparatus, comprising: a memory module comprising(FIG 1;[0022-0024] discloses a memory module 1): a first memory bank configured to operate in a first power mode and a second power mode(FIG 1; [0024-0025 & 0056] discloses 110_1 being placed in Disable and enable of DPD mode), wherein the second power mode is associated with reduced power consumption relative to the first power mode(FIG 1; [0024] DPD control 135 disable internal power supply voltage to place the selected bank e.g., 110_1 in DPD e.g., low power mode); a second memory bank configured to operate in the first power mode and the second power mode(FIG 1; 110_2 see the rejection above); a first processor circuit configured to place the first memory bank in the second power mode(FIG 1,[0056] BS0 with 170_1 and 160_1, ); and a second processor circuit configured to place the second memory bank in the second power mode (FIG 1; BS1 with 170_2 and 160_2).
Regarding claim 3, Joo discloses wherein the first processor circuit comprises a first field programmable gate array (FPGA) or first application-specific integrated circuit (ASIC) (FIG 1,[0010]; 135,BS0 with 170_1 and 160_1), and wherein the second processor circuit comprises a second FPGA or a second ASIC(FIG 1; BS1 with 170_2 and 160_2).
Regarding claim 4, Joo discloses further comprising a memory controller circuit configured to initiate transition of the first memory bank from the second power mode to the first power mode in response to a memory access-request command to the first memory bank (FIG 1; [0024-0026] discloses controller 135 placing from DPD to disabling the DPD mode based on access receiving e.g., BA1 and BA2). 
Regarding claim 5, Joo discloses wherein the memory controller circuit is further configured to generate a predicted power state of the first memory bank, and wherein the memory controller circuit initiates transition of the first memory bank to the first power mode based, at least in part, on the predicted power state mode (FIG 1, [0025-0026 & 0056] discloses 150 adapted to decode predetermined address signals BA1 and BA2 provided the appropriate DPD bank designation signal BS0-BS1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al in view of Shurin et al (US20170115723).
Regarding claim 2, Joo discloses wherein the first processor circuit is further configured to place the first memory bank in the second power mode and wherein the second processor circuit is further configured and to place the second memory bank in the second power mode FIG 1; [0024-0025] discloses 110_1 and 110_2 being placed in Disable and enable of DPD mode by 135,BS0 with 170_1 and 160_1, and 135 BS1 with 170_2 and 160_2).

However, Joo does not disclose to maintain a first counter based, at least in part, on a first value of the first counter; and to maintain a second counter based, at least in part, on a second value of the second counter.
In the same field of endeavor, Shurin discloses to maintain a first counter based, at least in part, on a first value of the first counter; and to maintain a second counter based, at least in part, on a second value of the second counter (FIG 7; [0012 & 0034] discloses idle counters DSD1-DSDN for keep tracking of idle time e.g., storing  for the plurality data storage to initiate a power down mode, and if one of the counter exceeds a threshold value indicting that a predetermined idle time has passed, the power down generator 118 issue one or more power down command with the respective memory bank).
Joo and Shurin are analogous art because they are all directed to a to a memory device with a power down mode, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Joo include Shurin because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Shurin to include counters in the teaching of Joo for the benefit of avoiding poor communication bandwidth utilization that degrades over performance ([0003 Jain). 

Claim 6 is rejected because of their dependency to the rejected base claim 1.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain et al (US20150277541 Fig 2; [0036] discloses a given idle counter exceeds a programmable idle counter threshold). 
Takizawa et al (US8988933 FIG 6; discloses step 60 if DPD has been entered, and DPD state S70, and exiting the state S80).
Choi et al (US20020159322 FIG 1; discloses entering deep power mode and exiting
 Smith et al (US9633713 FIG 3; discloses power down modes) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827